10/9/2018
IN THE SUPREME COURT OF THE STATE OF WASHINGTON

                                                           )
      IN THE MATTER OF THE ADMISSION                       )                    BAR NO. 28461
                                                           )
                          OF                               )                    CERTIFICATE
                                                           )
             IAN BRADFORD CROSBY                           )                            OF
                                                           )
TO PRACTICE IN THE COURTS OF THIS STATE                    )                 GOOD STANDING
                                                           )




       I, Susan L. Carlson, Clerk of the Supreme Court of the State of Washington, hereby certify


                                   IAN BRADFORD CROSBY

was regularly admitted to practice as an Attorney and Counselor atLaw in the Supreme Court and

all the Courts of the State of V/ashington on December 2,1998, and is now and has continuously

since that date been an attomey in good standing, and has a current status of active.




                                                 IN TESTIMONY WHEREOF, I have
                                                 hereunto set my hand and affixed
                                                 the seal of said Court this l't day of
                                                 October,2018.




                                                 Susan L. Carlson
                                                 Supreme Court Clerk
                                                 Washington State Supreme Court
